         Case 1:20-cv-00181-MW-GRJ Document 7 Filed 09/23/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION


CHRISTOPHER JON PERGROSSI,

               Plaintiff,

v.                                         Case No. 1:20cv181-MW/GRJ

UNITED STATES GOVERNMENT
CREATING AMERICAN
PROFESSIONAL SPORTS,

          Defendant.
_________________________/

                         ORDER ACCEPTING IN PART
                       REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Omnibus

Order to Show Cause and Report and Recommendation, ECF No. 4, and has also

reviewed de novo Plaintiff’s objections to the Report and Recommendation. 1 ECF

No. 6.

         Plaintiff filed 33 cases over a four-day period, from August 17 through August

20, 2020. These cases were assigned to three U. S. District Judges in the Northern

District of Florida. The cases are frivolous. Understandably, the Magistrate Judge



1
 Plaintiff filed a document in Case No. 1:20cv181-MW/GRJ, ECF No. 6, which this Court has
construed as an omnibus response to the Order to Show Cause and as objections to the Report
and Recommendation of Magistrate Judge Gary R. Jones, ECF No. 4.

                                              1
       Case 1:20-cv-00181-MW-GRJ Document 7 Filed 09/23/20 Page 2 of 2




found this extraordinary volume of frivolous cases merits the imposition of

restrictions on future filings in order to preserve scarce judicial resources and protect

the efficient administration of justice. While a close call, this Court will not restrict

future filings unless Plaintiff continues to abuse the process. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted in part, over

Plaintiff’s objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“This case is DISMISSED without leave to amend as frivolous and/or for failure to

state a claim upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2).

No restrictions are imposed on future filings unless Plaintiff continues to abuse the

judicial process.” The Clerk shall also close the file.

      SO ORDERED on September 23, 2020.

                                         s/Mark E. Walker
                                         Chief United States District Judge




                                           2
